                                                                         Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



DAVID SCOTT COLLINS,

      Plaintiff,

v.                                                        4:17cv46–WS/CAS

JARED F. MILLER, WAKULLA
COUNTY SHERIFF, in his official
capacity, and DEPUTY JOSHUA M.
LANGSTON, Badge #W208, in his
individual capacity,

      Defendants.


                     ORDER GRANTING DEFENDANTS’
                    MOTIONS FOR SUMMARY JUDGMENT

      Before the court is the magistrate judge's report and recommendation (ECF

No. 37) docketed December 7, 2018. The magistrate judge recommends that

Defendants’ motions for summary judgment (ECF Nos. 20 & 21) be granted.

Plaintiff has filed no objections to the report and recommendation.

      Having considered the record, the court finds that Defendants’ motions for

summary judgment are due to be granted.

      Accordingly, it is ORDERED:
                                                                          Page 2 of 2


     1. The magistrate judge’s report and recommendation (ECF No. 37) is

ADOPTED and incorporated into this order.

     2. The motion for summary judgment (ECF No. 20) filed by Joshua M.

Langston is GRANTED.

     3. The motion for summary judgment (ECF No. 21) filed by Jared F. Miller

is GRANTED.

     4. All claims against Joshua M. Langston and Jared F. Miller are

DISMISSED WITH PREJUDICE.

     5. The clerk shall enter judgment stating: “All claims are dismissed.”

     DONE AND ORDERED this            15th    day of     January    , 2019.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
